GOODE, J.
In this action on two promissory notes a verdict was directed for defendant and plaintiff appealed.. Both of the notes were dated May 23, 1900, were for $250, payable to the order of M. W. Wooten, *236and were negotiable instruments. The maker was E. A. Marbut. One of the notes was due three years after date and one four years. Both were indorsed before maturity by Wooten to defendant without recourse, and by defendant were indorsed before maturity to Bayless, but not without recourse. The petition is in two paragraphs. In the first paragraph it is averred that when the note counted on fell due, it was presented to Marbut, the maker, for payment, payment refused and thereupon the note was prptested and notice of presentment, demand and dishonor duly given to the defendant; whereby he became liable to pay the amount of the note, together with damages for the protest. The second paragraph alleged that at the maturity of the other note, it was duly presented to Marbut and payment demanded and refused; whereupon notice of its dishonor was duly given to defendant Harris. The difference between the paragraphs is that the first avers a protest for non-payment and the other merely a demand and notice of dishonor. There,are appropriate allegations regarding the indorsements on the notes. The answer was in two paragraphs, and in effect is that notice of the demand of payment and the dishonor of the notes was not given to defendant. The averments of the petition are material in view of the exceptions taken by the plaintiff. M'arbut, the maker of the notes, lived some miles in the country from Cassville, the county seat of Barry county. The notes never were presented to Marbut, at his residence or elsewhere, but were placed by Bayless in the Barry County Bank, an institution in Cassville, and a letter written to Marbut some time before their maturity that they would be in the bank on the dates they matured, to be paid. The bank was not named in the notes as the place where they were payable. The first note fell due May 26, 1903, allowing three days’ grace. It was protested for non-payment on the next day, May 27, and notice of dishonor sent to defendant by mail, which he *237received in due course. The certificate of the notary public is that he presented the note for payment on the day of the protest, or one day later than presentment ought to have been made. [2 Randolph, Com. Paper (2 Ed.), sec. 1088.] Hence'if we were to accept the notary’s certificate as evidence of the facts recited, which it is, it would follow that the note was presented and demand for payment made too late to hold the indorser. The fact is it was not presented at all. It follows that the defendant was discharged from liability as indorser. Plaintiff’s counsel insisted on proving defendant disclaimed all liability on the notes prior to their maturity, because they had been indorsed by Wooten, the payee, without recourse on him, and, therefore, there was no need to present them for payment or give defendant notice of their dishonor in order to hold’ him liable as an indorser. In other words, that his claim of non-liability on account of the form of Wooten’s indorsement dispensed with those requirements of the law. Suffice to say that whatever merit this theory might have under an appropriate pleading, it has none under the petition in this cause. Express averments of a demand for payment and notice of dishonor are made as the facts relied on to fasten liability on the defendant. The court properly excluded the testimony offered to show waiver of the necessity of demand and notice of dishonor, as this defense was outside the scope of the pleadings.
It is further insisted that the notice of the dishonor of the first note given to defendant by the notary was in time, as perhaps it was. We have no occasion to pass on that point, because the failure to present the notes to the maker and demand payment was fatal to plaintiff’s case on both counts.
The judgment of the court below is affirmed.
All concur.